Citation Nr: 0026163	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

The propriety of the initial 10 percent rating for bilateral 
fungus infection of the feet.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
March 1978.

By rating decision of April 1978, the RO denied service 
connection for a bilateral foot fungus.  The veteran did not 
appeal and that decision became final.

This matter comes before the Board on appeal from a February 
1995 rating decision in which the RO found that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a bilateral foot 
fungus; service connection was granted and a noncompensable 
disability evaluation was assigned, effective June 23, 1994, 
the date of receipt of the claim to reopen.  The veteran 
appealed for a higher rating.  By rating decision of May 7, 
1997, the RO granted a higher initial rating of 10 percent, 
for a bilateral foot fungus, effective May 19, 1994, the date 
of VA treatment records documenting the presence of lesions 
on both feet.  The veteran continued his appeal for a higher 
rating.  In June 2000, the veteran appeared for a hearing 
before the Veterans Law Judge in San Antonio, Texas.  

Inasmuch as the appeal is from an original award, the Board 
has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(appeals from original awards are not construed as claims for 
increased ratings).  Moreover, the fact that the initial 
evaluation was increased during the pendency of the appeal 
does not obviate the appeal, inasmuch as the United States 
Court of Appeals for Veterans Claims (formerly, the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has concluded that the appellant is generally 
presumed to be seeking the maximum benefit available by law.  
Thus, it follows that such a claim remains in controversy 
where less than the maximum benefit available is awarded.  AB 
v. Brown, 6 Vet. App. 35 
(1993).  As the present claim has not been formally withdrawn 
by the veteran, it remains on appeal for consideration by the 
Board.


FINDING OF FACT

Since May 1994 (the effective date of the grant of service 
connection), the veteran's bilateral foot fungus has been 
manifested by web space maceration of the lesser spaces of 
the feet, with complaints of chronic scaling, pruritus and 
vesiculation involving the soles of the feet, improved with 
the use of a topical medication; there is no evidence of 
constant itching or exudation, ulceration, exfoliation or 
crusting and current lesions are not shown to be extensive or 
productive of marked disfigurement.


CONCLUSION OF LAW

As the criteria for a rating in excess of 10 percent for a 
fungus infection of both feet have not been met at any time 
since the grant of service connection for that condition, the 
initial evaluation assigned was proper.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7813 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for a 
higher rating for a bilateral fungus infection of the feet is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a). 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  When a claimant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  Id.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court held 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  However, where, as 
here, a veteran has expressed dissatisfaction with the 
assignment of an initial rating, the Francisco rule does not 
apply; rather, the VA must determine whether the evidence 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  See Fenderson, 12 Vet. App. at 126.

The veteran's fungus infection of both feet has been rated 
under the provisions of Diagnostic Code 7813 pertaining to 
dermatophytosis, which is in turn rated, by analogy, under 
38 C.F.R. § 4.118, Diagnostic Code 7806 pertaining to eczema.  
38 C.F.R. § 4.20 (1999).  Diagnostic Code 7806 provides that, 
when there is slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, a 
noncompensable rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  When there is exfoliation, exudation 
or itching involving an exposed surface or extensive area, a 
10 percent rating is warranted.  Id.  When there is exudation 
or itching constant, extensive lesions or marked 
disfigurement, a 30 percent rating is assigned.  A 50 percent 
rating is warranted with the presence of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Id.

VA treatment records show that the veteran has been seen 
intermittently for treatment of chronic tinea pedis.  In May 
1994, the veteran was seen in the VA podiatry clinic with 
lesions noted on both feet; he was treated with Mycelex cream 
initially which was not fully successful in controlling his 
symptoms.  Thereafter, the veteran was switched to another 
medication and by July 1994, that medication was noted to be 
working.  VA outpatient treatment records reflect that the 
veteran was seen in October 1998 for treatment of broken 
blisters on his right foot.

Military treatment records from the Wilford Hall Medical 
Center document treatment for an unknown fungal infection, 
diagnosed at times as chronic tinea pedis, and characterized 
by scaling around the toenails, between the toes and on the 
lateral aspect of the feet.  The veteran was prescribed a 
cream ointment.

During his November 1996 RO hearing, the veteran indicated 
that he had consistently used a variety of salves, ointments 
and medications for his bilateral foot fungus, but none of 
them had been able to control the itching or frequent 
breakouts on his feet.

During his June 2000 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he has constant itching 
and exudative lesions on both of his feet.  He reported 
developing the foot fungus in service and complained of 
constant itching and burning of his feet.  The condition was 
first diagnosed as athlete's foot and later as tinea pedis.  
He indicated that in order to obtain relief from itching, he 
must use medication constantly.  If he does not use the 
medication prescribed, he has flare-ups in both feet.  The 
veteran submitted undated color photographs of his feet at 
the hearing.

Consistent with the holding of the Court in Fenderson, supra, 
the Board must consider whether the veteran was entitled to a 
rating in excess of 10 percent for his skin disorder at any 
time since May 19, 1994, the effective date for grant of 
service connection and the initial 10 percent schedular 
evaluation.  Applying the law to the facts of this case, 
however, the Board finds that a rating in excess of 10 
percent for a bilateral fungus infection of the feet is not 
warranted for any time period since May 19, 1994. 

At the time that service connection was originally granted 
for the fungus infection of both feet, the clinical findings 
did not demonstrate the presence of extensive lesions, 
exudation or marked disfigurement.  VA outpatient treatment 
records noted the presence of intermittent complaints of dry 
flaking of the skin on the feet with blisters.  There was 
some evidence that the fungus infection had been unresponsive 
to medication initially, but the veteran had changed to a new 
medication that was reported to be successful in treating the 
fungus.  As such, the RO granted a 10 percent rating under 
Diagnostic Code 7806 consistent with the presence of 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  However, there is no evidence of 
record that the veteran has had exudation, marked 
disfigurement, or extensive lesions at any time since May 
1994.  Hence, the criteria for an initial evaluation in 
excess of 10 percent have not been met. 

The Board notes that the veteran and his representative have 
raised the issue of entitlement to separate ratings for each 
foot as well as application of the bilateral factor under the 
provisions of 38 C.F.R. § 4.26.  However, the veteran's foot 
fungus is not a disability which is rated separately; rather, 
the veteran's skin disorder is evaluated as a systemic 
condition.  The diagnostic code for rating the foot fungus of 
both feet does not provide for separate ratings of the left 
and right foot for the same disability.  Inasmuch as there is 
no provision for separately rating the veteran's foot fungus 
of both feet, application of the bilateral factor under 
38 C.F.R. § 4.26 is not appropriate.

Based on the clinical findings of record as discussed above, 
entitlement to a rating in excess of 10 percent at any time 
since May 19, 1994, has not been established.  As the 10 
percent rating represents the greatest degree of disability 
shown since the grant of service connection and assignment of 
an initial 10 percent evaluation, "staged rating" is not 
warranted, and there is no prejudice to the veteran in the 
Board remanding the matter for explicit consideration of 
"staged rating."  To remand this case to the RO for 
consideration of "staged rating" would be pointless and, in 
light of the law cited above, would not result in a 
determination favorable to him.  See VAOGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed. Reg. 49747 (1992).

Under these circumstances, the claim for a higher initial 
evaluation for the veteran's fungus infection of both feet 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

An initial rating in excess of 10 percent for a fungus 
infection of both feet is denied.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 3 -


